Citation Nr: 0920002	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  05-24 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for erectile 
dysfunction.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1999 to January 2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO).

The claim of service connection for erectile dysfunction is 
REMANDED to the RO  via the Appeals Management Center in 
Washington, DC.


FINDING OF FACT

Bilateral hearing loss was not affirmatively shown to have 
had onset during service; bilateral hearing loss was not 
manifested to a compensable degree within one year from the 
date of separation from service; hearing loss, first 
diagnosed after service beyond the one-year presumptive 
period for sensorineural hearing loss as a chronic disease, 
is unrelated to an injury, disease, or event of active 
service origin.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
during active service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __  (2009), No. 07-1209. slip op. (S. Ct. 
April 21, 2009).

Also, the VCAA notice requirements apply to all five elements 
of a claim for service connection.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in February 2001 and in March 2006.  The 
notice included the type of evidence needed to substantiate 
the claim of service connection, namely, evidence of an 
injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury or disease or event, causing an injury or disease, 
during service.

The Veteran was notified that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable. 



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice 
of the elements of the claim).

To the extent that the VCAA notice, pertaining to the degree 
of disability, was provided after the initial adjudication, 
but the claim was not readjudicated, the VCAA notice was 
deficient, but as the claim of service connection for 
bilateral hearing loss is denied, no disability rating, which 
is the downstream element of a claim of service connection, 
following the grant of service connection, is assignable.  
The limited timing error in the VCAA notice as to the 
downstream element of rating a disability is harmless as the 
timing error did not affect the essential fairness of 
adjudicating the claim of service connection. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA records, and private medical records.  The 
Veteran was afforded a VA examination in March 2005.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 




REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where a veteran who served for ninety days or more develops 
hearing loss of the sensorineural type to a degree of 10 
percent or more within one year from separation from service, 
service connection may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The threshold for normal hearing is from 0 to 20 decibels.  
See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing as 
authority Current Medical Diagnosis and Treatment 110-11 
(Stephen A. Schroeder et al. eds. (1988). 



For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Bilateral Hearing Loss 

Factual Background

The service treatment records show that on entrance 
examination audiology testing revealed puretone thresholds, 
in decibels, at 500, 1000, 2000, 3000, 4000 Hertz as 10, 0, 
0, 0, and 0 in the right ear and 5, 0, 0, 0, and 0 in the 
left ear, which was within normal limits, that is, the 
threshold hearing levels were from 0 to 20 decibels.  See 
Hensley, supra.  The remainder of the service treatment 
records do not contain any complaint, finding, history, 
treatment, or diagnosis of a bilateral hearing loss.  

On separation examination, the Veteran denied a history of 
hearing loss.  Audiology testing revealed puretone 
thresholds, in decibels, at 500, 1000, 2000, 3000, 4000 Hertz 
as 20, 15, 0, 05, and 10 in the right ear and 20, 10, 10, 10, 
and 0 in the left ear, which were within normal limits, that 
is, the threshold hearing levels were from 0 to 20 decibels. 
See Hensley, supra.  

After service on VA examination in March 2005, the Veteran 
stated that in service he was exposed to rifle fire.  He 
denied civilian occupational or recreational noise exposure.  
An audiogram revealed puretone thresholds, in decibels, at 
500, 1000, 2000, 3000, and 4000, Hertz as 30, 35, 25, 30, and 
25, in the right ear and 35, 35, 35, 30, and 25, in the left 
ear.  



Speech recognition scores were 100 percent in the right ear 
and 96 percent in the left.  The VA examiner diagnosed 
bilateral mild mixed hearing loss and noted that the test 
results resulted in a flat configuration, which is not 
consistent with a noise induced hearing loss.  The examiner 
expressed the opinion that based on the audiometric 
configuration and review of the claims file bilateral hearing 
loss was not caused by noise exposure in the military.

Analysis

Although there was an upward shift in the decibel levels on 
the separation audiology examination when compared to the 
audiology test on entrance examination, both audiology tests 
were within normal limits, that is, the threshold hearing 
levels were from 0 to 20 decibels.  See Hensley, supra.  On 
the basis of the service treatment records, hearing loss was 
not affirmatively shown to be present during service to 
establish service connection under 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303(a).

As the service treatment records lack the documentation or 
the combination of manifestations sufficient to identify 
hearing loss and sufficient observation to establish 
chronicity during service, and as chronicity in service is 
not adequately supported by the service medical records, then 
a showing of continuity of symptomatology after service is 
required to support the claim.

Bilateral hearing loss was first diagnosed on VA examination 
in March 2005, and hearing loss was not noted by complaint or 
by history on VA examination in September 2000, in private 
medical records from January to March 2002, and in February 
2003 in a Medical Evaluation Board.  The absence of symptoms 
of bilateral hearing loss from 2000 to 2005 is evidence 
against continuity of symptomatology.  38 C.F.R. § 3.303(b); 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (It 
was proper to consider the Veteran's entire medical history, 
including a lengthy period of absence of complaints.).  

To the extent that the Veteran asserts continuity of 
symptomatology of hearing loss, the Veteran did not register 
any complaint of hearing loss during service, and he denied 
hearing loss and hearing was within normal limits on 
audiology testing at separation from service.  After service, 
symptoms of hearing loss were not documented by either 
complaint or history from September 2000 to February 2003, 
when affirmatively speaking of his health problems.  Here, 
the evidence of continuity fails because the Veteran's 
assertions of continuity are not credible and less probative 
than the negative evidence, which interrupts continuity, and 
service connection by continuity of symptomatology under 
38 C.F.R. § 3.303(b) is not established.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (Negative 
evidence is to be considered.); see Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006) (Absence of medical 
documentation may go to the credibility and weight of 
veteran's testimony, but the lack of such evidence does not, 
in and of itself, render the lay testimony incredible.).

And the diagnosis of bilateral mixed hearing loss, that is, 
conductive and sensorineural hearing loss, in 2005 is well 
beyond the one-year presumptive period for hearing loss of 
the sensorineural hearing loss type as a chronic disease 
under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309.

On the question of whether service connection for bilateral 
hearing loss may be granted on the basis that the disability 
were first diagnosed after service, considering all the 
evidence, including that pertinent to service under 38 C.F.R. 
§ 3.303(d), although the Veteran is competent to describe 
symptoms of hearing loss, a hearing loss disability is not a 
condition under case law that has been found to be capable of 
lay observation and the determination as to the presence of a 
hearing loss disability therefore is medical in nature.  



See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent.); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).  Also 
by regulation the determination of a hearing loss disability 
requires audiology testing.  38 C.F.R. § 3.385.

Also, although lay evidence may establish a diagnosis of 
certain medical conditions, such as a simple medical 
condition, bilateral hearing loss is not a simple medical 
condition, as the diagnosis requires audiology testing to 
identify a hearing loss disability under 38 C.F.R. § 3.385.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007) (A layperson is competent to identify a simple medical 
condition, such as a broken leg, but not a form of cancer). 

Where as here, there are questions of a medical diagnosis, 
not capable of lay observation, and therefore medical in 
nature, and of medical causation, that is, medical evidence 
of an association or link between the current bilateral 
hearing loss and an injury, disease, or event of service 
origin, where a lay assertion on medical causation is not 
competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993), competent medical evidence is required to 
substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion. 
38 C.F.R. § 3.159.

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation, where a lay assertion of medical causation 
is not competent evidence.  For this reason, the Board 
rejects the Veteran's statements, relating his current 
bilateral hearing loss to service, as competent evidence to 
substantiate the claim.  

And there is no favorable competent medical evidence of a 
causal association or causal link between the current 
bilateral hearing loss and service.  Rather the evidence on a 
causal association or causal link between the current 
bilateral hearing loss and service opposes the claim as the 
VA examiner in June 2007 expressed the opinion that based on 
the audiometric configuration and review of the claims file 
bilateral hearing loss was not caused by noise exposure in 
the military. 

As the Board may consider only independent medical evidence 
to support its findings as to questions of a medical 
diagnosis, not capable of lay observation, or of medical 
causation, where a lay assertion of medical causation is not 
competent medical evidence, and as there is no such favorable 
competent medical evidence, the preponderance of the evidence 
is against the claim of service connection for bilateral 
hearing loss, and the benefit-of-the-doubt standard of proof 
does not apply. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND 

Erectile Dysfunction 

In preparing his original application for VA disability 
compensation in September 1999, while on active duty, the 
Veteran stated that he had erectile dysfunction for three to 
four months.  On separation examination, the Veteran did not 
list erectile dysfunction as a condition for which he had not 
sought medical care while on active duty.  After service, 
private medical records show that in January 2002 the Veteran 
complained of erectile dysfunction of one year's duration.  
In February 2003 in a Medical Evaluation Board by a service 
department, history included erectile dysfunction. 

On VA psychiatric examination in December 2004, the diagnosis 
was male erectile disorder.  The VA examiner stated that the 
cause of the erectile dysfunction was difficult to ascertain 
because it seem more likely that the erectile dysfunction had 
an organic cause, but medication for depression and anxiety 
could also have an effect.

On VA examination in April 2005, the VA examiner expressed 
the opinion that it was not at least as likely as not that 
erectile dysfunction was related to service.

In a rating decision in June 2005, the RO granted service 
connection for major depressive disorder. 

As the medical evidence is equivocal on the question of 
secondary service connection, further evidentiary development 
under the duty assist, 38 C.F.R. § 3.159, is needed.  

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance, pertaining to 
secondary service connection, that is, 
whether the service-connected major 
depression caused or aggravated erectile 
dysfunction.  

2. Afford the Veteran a VA examination by 
a psychiatrist to determine whether the 
Veteran's erectile dysfunction is more 
likely than not (probability greater than 
50 percent), at least as likely as not 
(probability of 50 percent), or less 
likely than not (probability less than 50 
percent), caused by or aggravated by the 
service-connected physical disabilities 
(right hip, left knee, and left writs) or 
by the service-connected major depression 
or by medication for major depression.


In formulating the opinion, the examiner 
is asked to consider that the term 
"aggravation" means a permanent increase 
in severity, that is, a worsening of the 
underlying condition not due to the 
natural progress as contrasted to a 
worsening of symptoms.

2. After the above development is 
completed, adjudicate the claim of 
service connection for erectile 
dysfunction to include secondary service 
connection.  If the benefit sought 
remains denied, furnish the Veteran and 
his representative a supplemental 
statement of the case, and return the 
case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


